     Case 2:17-cv-00144-LGW-BWC Document 85 Filed 03/10/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION

STACY MILLER,                                 *
                                              *
       Plaintiff                              *
                                              *
       v.                                     * Case Number: 2:17-cv-144
                                              *
CITY OF DARIEN, et. al.                       *
                                              *
       Defendants                             *

                             STIPULATION OF DISMISSAL

       COME NOW Plaintiff and Defendants, by and through their undersigned counsel,

and hereby file this Stipulation of Dismissal pursuant to FRCP 41(a)(1)(ii). This Stipulation

of Dismissal is signed on behalf of all of the parties who have appeared in this action. The

Dismissal of the action is with prejudice. The parties agree that each party will bear its own

costs with regard to this action.

       SO STIPULATED, this tenth day of March, 2020.


                                           /s/ C. Ryan Morgan_______
                                           C. Ryan Morgan
                                           Georgia Bar No. 711884
                                           rmorgan@forthepeople.com
                                           MORGAN & MORGAN, PLLC
                                           191 Peachtree Street NE
                                           Suite 4200
                                           Atlanta, GA 30303
                                           Phone (404) 496-7332
                                           ATTORNEY FOR PLAINTIFF
Case 2:17-cv-00144-LGW-BWC Document 85 Filed 03/10/20 Page 2 of 2



                             /s/ Emily R. Hancock
                             Richard K. Strickland
                             Georgia Bar No. 687830
                             rstrickland@brbcsw.com
                             Emily R. Hancock
                             Georgia Bar No. 115145
                             ehancock@brbcsw.com
                             BROWN, READDICK, BUMGARTNER,
                             CARTER, STRICKLAND & WATKINS, LLP
                             5 Glynn Avenue (31520)
                             Post Office Box 220
                             Brunswick, GA 31521
                             (912) 264-8544
                             (912) 264-9667 FAX
                             ATTORNEYS FOR DEFENDANT




                               -2-
